DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 11-12, 19, 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (PG Pub. No. US 2010/0025767 A1).
Regarding claim 1, Inaba teaches a semiconductor device, comprising:
a plurality of fins (¶ 0076: plural fins f31 to f38 and f41 to f48) on a substrate (¶ 0035, 0103: fins implicitly formed on a substrate analogous to 11 and 51) and extending in a first direction (fig. 4: fins extend in vertical direction); 
a long channel gate (¶ 0080: G21) disposed over a first portion of the plurality of fins (fig. 4: G21 disposed over a plurality of fins f31 to f38 and f41 to f48); and 
a gate contact (¶ 0083: composite structure including conductive elements C27, C28 and H22) comprising a gate contact base (C27) and an extended portion (H22) that extends into an active area from the gate contact base outside the active area (fig. 4: H22 extends across active fins into regions between active fins),
wherein the long channel gate is longer than the extended portion in the first direction (fig. 4: G21 is linger in the vertical direction than H22).

Regarding claim 4, Inaba teaches the semiconductor device of claim 1, wherein the extended portion extends over at least one of the plurality of fins (fig. 4: H22 extends over at least one fin of the plurality of fins f31 to f38 and f41 to f48).

Regarding claim 5, Inaba teaches the semiconductor device of claim 1, wherein the extended portion extends over the plurality of fins (fig. 4: H22 extends over a plurality of fins f31 to f38 and f41 to f48).

Regarding claim 6, Inaba teaches the semiconductor device of claim 1, wherein the long channel gate is disposed over the first portion of the plurality of fins on a first portion of the substrate and the active area is a first active area of the first portion of the plurality of fins, the semiconductor device further comprising:
a short channel gate (¶ 0078: G22, which comprises a smaller gate length than G21) disposed over a second portion of the plurality of fins on a second portion of the substrate (fig. 4: G22 disposed over a second portion of fins f31 to f38 and f41 to f48); and 
a second gate contact (¶ 0083: composite structure including conductive elements C29, C30 and H25) outside a second active area of the second portion of the plurality of fins (fig. 4: at least a portion of H25 disposed outside active fins f31 to f38 and f41 to f48).

Regarding claim 11, Inaba teaches the semiconductor device of claim 1, wherein the substrate is a silicon on insulator substrate (¶¶ 0024, 0035: at least the fins comprise Si material on insulator 12).

Regarding claim 12, Inaba teaches the semiconductor device of claim 1, wherein the substrate is at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon- germanium alloy, gallium arsenide or indium phosphide (¶ 0024).

Regarding claim 19, Inaba teaches the semiconductor device of claim 1, wherein the extended portion has a length in a range of 20nm to 290nm in the first direction (¶ 0080 & fig. 4: G21 has longer length than G22-G24, G22-G24 have a length of 30 nm, and the extending portion has a length less than the length of G21 in the fin-extending direction).

Regarding claim 21, Inaba teaches a method of fabricating a semiconductor device, the method comprising: 
forming a plurality of fins (¶ 0076: plural fins f31 to f38 and f41 to f48) on a substrate (¶ 0035, 0103: fins implicitly formed on a substrate analogous to 11 and 51) and extending in a first direction (fig. 4: fins extend in vertical direction);
forming a long channel gate (¶ 0080: G21) disposed over a first portion of the plurality of fins (fig. 4: G21 formed over a plurality of fins f31 to f38 and f41 to f48); and 
forming a gate contact (¶ 0083: composite structure including conductive elements C27, C28 and H22) comprising a gate contact base (C27) and an extended portion (H22) that extends into an active area from the gate contact base outside the active area (fig. 4: H22 extends across active fins into regions between active fins), 
wherein the long channel gate is longer than the extended portion in the first direction (fig. 4: G21 is linger in the vertical direction than H22).

Regarding claim 24, Inaba teaches the method of claim 21, wherein the extended portion extends over at least one of the plurality of fins (fig. 4: H22 extends over at least one fin of the plurality of fins f31 to f38 and f41 to f48).

Regarding claim 25, Inaba teaches the method of claim 21, wherein the extended portion extends over the plurality of fins (fig. 4: H22 extends over a plurality of fins f31 to f38 and f41 to f48).

Regarding claim 26, Inaba teaches the the method of claim 21, wherein the long channel gate is disposed over the first portion of the plurality of fins on a first portion of the substrate and the active area is a first active area of the first portion of the plurality of fins, the method further comprising:
forming a short channel gate (¶ 0078: G22, which comprises a smaller gate length than G21) disposed over a second portion of the plurality of fins on a second portion of the substrate (fig. 4: G22 formed over a second portion of fins f31 to f38 and f41 to f48); and 
forming a second gate contact (¶ 0083: composite structure including conductive elements C29, C30 and H25) outside a second active area of the second portion of the plurality of fins (fig. 4: at least a portion of H25 formed outside active fins f31 to f38 and f41 to f48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claims 1 and 21 above, and further in view of Baek et al. (PG Pub. No. US 2016/0027769 A1).
Regarding claim 2, Inaba teaches the semiconductor device of claim 1, comprising an extended portion (H22) and a gate contact base (C27).
Inaba is silent to wherein the extended portion has a smaller length than the gate contact base in the first direction (fin-extending direction).
Baek teaches a semiconductor device (figs. 5-6: 100C) including an active region (¶ 0081), a gate contact base structure (160b, similar to C27 of Inaba) and a gate contact extended portion (140f or 140g, similar to H22 of Inaba), wherein, in a direction crossing the extended portion (similar to the fin-extending direction of Inaba), the extended portion has a smaller length than the gate contact base (fig. 5: 140f and 140g have smaller length in the X direction than 160b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact base of Inaba with the relative dimension of Baek, as a means to form a single node electrically connected to a plurality of gate contact structures (Baek, ¶ 0074).  Such a configuration allows for increased functionality by enabling an identical power voltage or an identical ground voltage to a plurality of conductive lines (Baek, ¶ 0074).


Claim 22 is analogous to claim 2, written in the form of a method, and is rejected for the same reasons.

Claims 3, 7-8, 15, 17-18, 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba.
Regarding claim 3, Inaba teaches the semiconductor device of claim 1, comprising an extended portion (H22) and a gate contact base (C27).
Inaba is silent to wherein the extended portion has generally a same length as the gate contact base in the first direction (fin-extending direction).
However, Inaba does teach additional extended portions (H23, H24) generally a same length as additional gate contact bases (C23, C24) in a fin-extending direction (fig. 4: H23 and H24 C23 and C24 have generally a same length as C23 and C24 in the vertical, fin-extending direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the size of the gate contact base, as a means to increase the contact area between the contact base and the extended portion, minimizing contact resistance between those elements.  


Claim 23 is analogous to claim 3, written in the form of a method, and is rejected for the same reasons.
 
Regarding claim 7, Inaba teaches the semiconductor device of claim 6, including a long channel gate and a short channel gate (G21, G22).
Inaba is silent to the device of fig. 4 further comprising: 
another long channel gate disposed over a third portion of the plurality of fins on a third portion of the substrate; and 
a third gate contact comprising another gate contact base and another extended portion that extends into a third active area of the third portion of the plurality of fins from the another gate contact base outside the third active area, 
wherein the another long channel gate is longer than the another extended portion in the first direction.
However, Inaba does teach another embodiment (first embodiment of figs. 1-3) which includes two long-channel gates (G11 and G15, similar to G21 of fig. 4) and a short-channel gate (G13, similar to G22 of fig. 4), and therefore implicitly teaches another long channel gate disposed over a third portion of the plurality of fins on a third portion of the substrate (fig. 1: G15 disposed over a portion of fins f11-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Inaba to further comprise another long-channel gate, as a means to configure the device as a common-mode feedback (CMFB) circuit (¶ 0037).  Further modifying the device to include another extended contact portion that extends into a third active area of the third portion of the plurality of fins from the another gate contact base outside the third active area, 
wherein the another long channel gate is longer than the another extended portion in the first direction would merely provide a means for electrically contacting the another long-channel gate in a similar configuration to G11 of fig. 4.
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, providing the another long channel gate and the third gate contact would merely be a duplication of essential working parts G11, C27 and H22 disclosed in the second embodiment of fig. 4.

Regarding claim 8, Inaba in view of Hsu teaches the semiconductor device of claim 7, wherein the first portion of the substrate, the second portion of the substrate, and the third portion of the substrate are isolated from each other (figs. 1, 4 and 9: each portion of fins are patterned and electrically isolated from each other).
Inaba in view of Hsu as applied to claim 7 above is silent to the fin isolation comprising one or more shallow trench isolation (STI) areas.
However, Hsu does teach fins (¶ 0014: 106, corresponding to fins f31 to f38 and f41 to f48 of Inaba), the fins isolated from each other by one or more shallow trench isolation (STI) areas (¶¶ 0016-0017: 106 isolated by intra-fin STI 104).


Claim 28 is analogous to claim 8, written in the form of a method, and is rejected for the same reasons.

Regarding claim 15, Inaba teaches the semiconductor device of claim 1, comprising a gate contact base (C27) disposed on a long channel gate (G21).  Inaba further teaches the long channel gate has a length greater than 30 nm (¶ 0080: G21 has longer length than G22-G24, and G22-G24 have a length of 30 nm), and the contact base has a length less than the length of G21 (fig. 4: length of C27 less than length of G21 I fin-extending direction).
Inaba does not teach wherein the gate contact base has a length in a range of 30nm to 300nm in the first direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the gate contact length of Inaba, as a means to provide sufficient size to provide interconnectivity from gates greater than 30 nm to other integrated circuit components.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
 
Regarding claim 17, Inaba teaches the semiconductor device of claim 15, wherein the extended portion has a length that is smaller than the length of the gate contact base in the first direction (fig. 4: H22 has a smaller length than C21 in the fin-extending direction).

Claim 27 is analogous to claim 7, written in the form of a method, and is rejected for the same reasons.

Regarding claim 18, Inaba teaches the semiconductor device of claim 17, wherein the extended portion has a common centerline with the gate contact base (fig. 4: in the lateral direction, H22 has a common centerline with C27).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Hsu as applied to claim 8 above, and further in view of Vinet et al. (PG Pub. No. US 2014/0349460 A1).
Regarding claim 9, Inaba in view of Hsu teaches the semiconductor device of claim 8, comprising a first portion, a second portion, and a third portion of a substrate (Inaba, long-channel gates formed in first and third regions of the substrate, sort-channel gate formed in second region of substrate), wherein the first portion and the third portion of the substrate are configured for analog circuits (Inaba, ¶ 0094). Inaba in view of Hsu further teaches integrated circuit devices with high performance and high logic gate density integration (Inaba, ¶ 0002).
Inaba in view of Hsu is silent to wherein the second portion of the substrate is configured for logic circuits.
Vinet teaches a finfet device (¶ 0094, similar to Inaba), including long-channel devices (similar to first and third regions of Inaba) configured for an analog circuit, and short-channel devices (similar to second region of Inaba) configured for logic circuits (¶ 0053).  
.
 
Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claims 1 and 21 above, and further in view of Hsu et al. (PG Pub. No. US 2015/0333171 A1).
Regarding claim 10, Inaba teaches the semiconductor device of claim 1, comprising a substrate.
Inaba is silent to wherein the substrate is a bulk semiconductor substrate, but does teach transistors having fins formed on a silicon-on-insulator ( SOI) substrate or on a bulk substrate, having a gate electrode manufactured to cross the fins, and having channels formed at both sides of each fin (¶ 0002).
Hsu teaches finfets formed on bulk substrates and SOI substrates (similar to that of Inaba), where the substrate selection influences device performance (¶ 0009).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Inaba with a bulk substrate, as a means to provide a device with low cost, low defect density, little or no floating-body effect and good heat dissipation (Hsu, ¶ 0009).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, bulk semiconductor is a suitable material to form the substrate of Inaba, as evidenced by both Inaba and Hsu.

Regarding claim 29, Inaba teaches the method of claim 21, wherein the substrate is at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon-germanium alloy, gallium arsenide or indium phosphide (¶ 0024).
Inaba is silent to wherein the substrate is a bulk semiconductor substrate, but does teach transistors having fins formed on a silicon-on-insulator ( SOI) substrate or on a bulk substrate, having a gate electrode manufactured to cross the fins, and having channels formed at both sides of each fin (¶ 0002).
Hsu teaches finfets formed on bulk substrates and SOI substrates (similar to that of Inaba), where the substrate selection influences device performance (¶ 0009).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Inaba with a bulk substrate, as a means to provide a device with low cost, low defect density, little or no floating-body effect and good heat dissipation (Hsu, ¶ 0009).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, bulk semiconductor is a suitable material to form the substrate of Inaba, as evidenced by both Inaba and Hsu.

Claims 13-14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 1 above, and further in view of Liaw (Patent No. US 6,180,530 B1).
Regarding claim 13, Inaba teaches the semiconductor device of claim 1, comprising an extended portion (H22) and a gate contact base (C27). Inaba further teaches the extending portions comprise metal (¶ 0083).
Inaba is silent to wherein the extended portion and the gate contact base are made of a same material.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contact of Inaba with the material of Liaw, as a means to optimize the resistance of the contact structure by avoiding an interface of dissimilar metals.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Liaw is suitable to form the contact base and extending portions of Inaba.

Regarding claim 30, Inaba teaches the method of claim 21, where the extended portion and the gate contact base are formed in a same process (¶¶ 0076-0083: both H22 and C27 formed in the process of fabricating the device of fig. 4).
Inaba is silent to wherein the extended portion and the gate contact base are made of a same material.
Liaw teaches a semiconductor device (fig. 6A) including an extended contact portion (col. 4 line 16: 13) and a gate contact base (col. 4 line 60: 15), wherein the extended portion and the gate contact base are made of a same material (col. 4 lines 37-60: 13 and 15 are both made of tungsten).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contact of Inaba with the material of Liaw, as a means to optimize the resistance of the contact structure by avoiding an interface of dissimilar metals.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Regarding claim 14, Inaba in view of Liaw teaches the semiconductor device of claim 13, wherein the same material is at least one of titanium nitride, titanium aluminum nitride, titanium aluminum, aluminum, copper or tungsten (Liaw, col. 4 lines 37-60: 13 and 15 comprise tungsten).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 15 above, and further in view of Wang et al. (PG Pub. No. US 2019/0164813 A1).
Regarding claim 16, Inaba teaches the semiconductor device of claim 15, comprising a gate contact base.
Inaba is silent to wherein the gate contact base has a height in a range of 10nm to 50nm.
Wang teaches a semiconductor device (fig. 14: 800) including a gate contact (¶ 0050: composite metal layer 842) comprising a gate contact base portion (VG) and an extended portion (MP) that extends into an active area from the gate contact base outside the active area (figs. 14-15: BCT extends to outside active gate region 814), wherein the gate contact base has a height in a range of 10nm to 50nm (¶ 0050: 842, including base portion VG, has a height of about 20-45 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the base contact of Inaba with the height of Wang, as a means to provide a contact between the gate and overlying metallization layer, and minimizing interlayer capacitance resulting from ILD layers 820 and/or 832.
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 1 above, and further in view of Pethe et al. (PG Pub. No. US 2014/0077305 A1).
Regarding claim 16, Inaba teaches the semiconductor device of claim 1, wherein the semiconductor device is incorporated into an integrated circuit device (¶ 0002, fig. 5).
Inaba is silent to the device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a component in an automotive vehicle.
Pethe teaches contact structures comprised by integrated circuit transistors (¶ 0070), wherein the integrated circuit includes devices such as laptop, a netbook, a notebook, an ultrabook, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, an entertainment control unit, a digital camera, a portable music player, or a digital video recorder (¶¶ 0076-0077).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the circuit of Inaba in the device of Pethe, as a means to provide such a device with suppressed short-channel effect increased gain suppressed variation of a threshold voltage, and improved matching characteristics (Inaba, ¶ 0041).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN TURNER/Examiner, Art Unit 2894